


Exhibit 10.24

 

ASSURED GUARANTY LTD.

 

DESCRIPTION OF EXECUTIVE OFFICER CASH COMPENSATION

 

FOR 2010

 

Set forth below are the 2010 annual salary of the Chief Executive Officer, the
Chief Financial Officer and each of the three other most highly compensated
Executive Officers.

 

Dominic J. Frederico

 

President and Chief Executive Officer, Assured Guaranty Ltd.

 

Salary

 

$

 900,000

 

 

Robert B. Mills

 

Chief Financial Officer, Assured Guaranty Ltd.

 

Salary

 

$

 520,000

 

 

Séan McCarthy

 

Chief Operating Officer, Assured Guaranty Ltd.

 

Salary

 

$

 500,000

 

 

James M. Michener

 

General Counsel, Assured Guaranty Ltd.

 

Salary

 

$

 450,000

 

 

Robert A. Bailenson

 

Chief Accounting Officer, Assured Guaranty Ltd.

 

Salary

 

$

 375,000

 

 

In addition to salary, the named executive officers will be eligible to be
considered to receive cash bonuses for 2010 performance.  In 2010, the named
executive officers will receive perquisites and other annual compensation,
including employer contributions to retirement plans, tax preparation services,
financial planning services, club fees, business related spousal travel and
executive health benefits.  In 2010, Mr. Frederico and Mr. Michener will receive
Bermuda housing allowances, Bermuda housing tax gross-ups, FICA reimbursement,
Bermuda car allowances and Bermuda family travel.

 

--------------------------------------------------------------------------------
